Citation Nr: 0718944	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  98-03 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by depression, to include as due to an undiagnosed 
illness.

2.  Entitlement to service connection for a disability 
manifested by headaches, to include as due to an undiagnosed 
illness.

3.  Entitlement to service connection for hypertension.

(The Board notes that the issues of entitlement to service 
connection for post-traumatic stress disorder (PTSD) and for 
right atrial enlargement were previously remanded by the 
Board for additional development in November 2005.  That part 
of the November 2005 Board decision has not been vacated on 
appeal, and remains undisturbed.  As such, they are not 
addressed herein.)




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from April 1984 to April 
1992.

These issues come before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in No. Little Rock, Arkansas.  The Board 
issued a decision that addressed these issues in November 
2005 which the veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In December 2006, a 
Joint Motion for Partial Remand (joint motion) was submitted 
to the Court that was granted the following month.  The 
listed issues are again before Board for appellate review but 
first require development to comply with the order and joint 
motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The January 2007 Court order indicates that service 
connection for depression, headaches, and hypertension were 
remanded for compliance with the instructions in the joint 
motion.  The joint motion indicates VA examinations should be 
conducted to obtain medical nexus opinions that take into 
account all records of medical treatment and take into 
account favorable evidence (although not specifically 
identifying evidence).  Accordingly, a remand for VA 
examinations to be conducted is necessary prior to appellate 
review.

As for her claim of entitlement to service connection for 
depression, in August 1994 the veteran was found to have a 
depressed affect and mood and the following month the veteran 
received in-patient VA care for an episode of major 
depression.  The August 1994 VA psychiatric examination 
report indicates the veteran reported her depression had 
begun about a year and half years previously when she first 
came back from Saudi Arabia, which is about the time she 
became divorced.  The report contains a diagnosis of major 
depression, single episode.

The September 1994 VA discharge summary indicates the veteran 
had presented for her first psychiatry admission with 
complaints of feeling depressed with markedly decreased sleep 
and decreased eating.  The summary indicates she had been 
depressed for five months; the preceding March she had 
injured herself at her job as a cook and had been on Worker's 
Compensation since that time.  The summary indicates she was 
on track to recovery as far as her psychosocial situation was 
concerned but a substance abuse issue began to come up in a 
larger way by the middle of September.  On September 17, 
1994, she refused to cooperate with urine drug testing and 
was discharged against medical advice.  The summary indicates 
that while the veteran did not quite reach a resolution of 
her individual psychotherapy goals, her depression had 
improved.

VA treatment records from 1995 show the veteran continued to 
be treated for substance abuse as well as depression.  See 
also April 1995 VA discharge summary.  The October 2000 VA 
PTSD examination report indicates the veteran was not 
entirely cooperative with the assessment process, being both 
evasive and vague in her responses.  The report indicates 
that testing results were of questionable validity due to the 
veteran's tendency to present herself as overly virtuous and 
without fault and her responses were suggestive of symptom 
exaggeration.   A November 2000 addendum indicates that many 
of the veteran's symptoms could be explained by her chemical 
use.  A January 2003 VA medical record indicates the 
appointment was to focus on medication changes to target 
anxiety and mood symptoms.  The record contains diagnoses of 
PTSD, depression, and cocaine dependence with the mood 
symptoms contributed to her ongoing cocaine dependence.  A 
September 2003 VA mental disorders examination report 
reflects that the veteran had PTSD which accounted for her 
depressive symptoms.  As indicted, the Court has ordered 
additional examination.  The examiner should opine on whether 
the veteran's depressive symptoms are medically attributable 
to a known clinical diagnosis.

As for her claim of entitlement to service connection for 
headaches, the veteran indicates she had headaches while on 
active duty.  A February 1994 VA medical record indicates the 
veteran presented complaining of a headache of three days and 
contains an assessment of headache of likely vascular 
etiology.  An October 1994 VA neurologic examination report 
contains an impression of migraine headaches.  The October 
2003 neurological disorders examination report contains an 
impression of headaches consistent with migraine headaches.  
The examiner indicated that at that point, there was also an 
element likely of rebound headaches due to frequent use of 
narcotics and analgesics.  As indicated, the Court has 
ordered additional examination.  The examiner should opine as 
to whether the veteran's headaches are medically attributable 
to a known clinical diagnosis.  If a chronic disability is 
diagnosed, the examiner should give an opinion as to whether 
the headaches are etiologically related to the veteran's 
military service, to include her post-service indications of 
headaches following an in-service fall.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

As for a her claim of entitlement to service connection for 
hypertension, a March 1986 service medical record contains a 
blood pressure reading of 100/68 while a reading of 110/70 
was recorded in July 1989.  The veteran has not submitted 
additional documentation of in-service blood pressure 
readings.  She was discharged from active duty in April 1992 
and her July 1994 Persian Gulf examination report contains a 
blood pressure reading of 134/82 while the accompanying 
records indicate the veteran reported she had periods of high 
blood pressure.  See also July 1994 electrocardiogram report 
(contains normal findings).  An October 1994 VA medical 
record contains a blood pressure reading of 112/62.  An 
October 1995 VA treatment plan record indicates the veteran 
had hypertension associated with her substance abuse.  A 
January 1996 VA medical record contains a blood pressure 
reading of 111/72 while an April 1996 record contains a 
reading of 180/169 and an assessment of hypertension.

The October 2003 VA heart examination report indicates the 
examiner reviewed the veteran's claims file and service 
medical records and recorded she had some elevated pressures 
during her military time but did not refer to specific 
service medical records.  The report contains a diagnosis of 
essential hypertension on therapy and the examiner opined 
that hypertension started while the veteran was in the 
military service.  The same VA examiner indicated in March 
2004 that upon review of the veteran's claims file, there was 
no documentation of elevated blood pressure readings in the 
military and, accordingly, his opinion was that her 
hypertension was essential and there was no evidence it 
started during military service.  As indicated, the Court has 
ordered another VA examination.  Upon examination, the 
examiner must give an opinion, with rationale that refers to 
medical documentation, as to the etiology of the veteran's 
hypertension and discuss the favorable opinion proffered in 
October 2003.

Finally, the veteran should be notified of potential 
disability rating and potential effective date criteria for 
her claims and requested to submit any pertinent evidence in 
her possession.

Accordingly, the case is REMANDED for the following action:

1.  Issue corrective VCAA notice with 
regard to the issues on appeal.  The 
veteran must be specifically informed of 
potential effective date and rating 
criteria and advised to submit copies of 
any evidence relevant to the claims that 
she has in her possession.  

2.  Schedule the veteran for a VA mental 
disorders examination to determine whether 
the veteran has current chronic depression 
symptoms attributable to any known 
clinical diagnosis.  If a separate chronic 
disability of depression is diagnosed, the 
examiner should determine whether the 
current chronic disability is at least as 
likely as not (at least a 50 percent 
probability) etiologically related to her 
period of active duty, to include her 
complaints of depression upon her return 
from Saudi Arabia as revealed by post-
service records.  A complete rationale for 
all opinions provided must be set forth.  
Send the claims file to the examiner for 
review.

3.  Schedule the veteran for a VA 
neurological disorders examination to 
determine whether the veteran has 
headaches attributable to any known 
clinical diagnosis.  If a chronic 
disability manifested by headaches is 
diagnosed, the examiner should determine 
whether the current chronic disability is 
at least as likely as not (at least a 50 
percent probability) etiologically related 
to her period of active duty, to include 
her generalized complaints of in-service 
headaches after falling on an obstacle 
course.  A complete rationale for all 
opinions provided must be set forth.  Send 
the claims folder to the examiner for 
review.

4.  Schedule the veteran for a VA 
hypertension examination to determine 
whether the veteran's currently diagnosed 
hypertension is at least as likely as not 
(at least a 50 percent probability) 
etiologically related to her period of 
active duty.  A complete rationale for all 
opinions provided must be set forth, 
citing specific documentation and 
addressing the conflicting opinions given 
by another VA examiner in 2003 and 2004.  
Send the claims folder to the examiner for 
review.

5.  Thereafter, readjudicate the veteran's 
service connection claims.  If the 
benefits sought on appeal remain denied, 
the veteran and her representative should 
be provided a supplemental statement of 
the case and afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claims.  Her cooperation in VA's efforts to develop her 
claims, including reporting for and cooperating with any 
scheduled VA examination, is both critical and appreciated.  
The appellant is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
38 C.F.R. § 3.655 (2006).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




